Citation Nr: 0402540	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-20 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to additional Department of Veterans Affairs 
vocational rehabilitation services.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA) vocational and 
rehabilitation counseling staff at the Regional Office (RO) 
in Baltimore, Maryland, who denied the veteran additional VA 
vocational rehabilitation services.  


FINDINGS OF FACT

1.  The veteran received Title 38 U.S.C., Chapter 31, 
training and rehabilitation for veterans with service-
connected disabilities and was declared rehabilitated in 
1990, upon obtaining employment as a rating specialist in the 
RO.  

2.  In 2001, the veteran applied for additional VA vocational 
rehabilitation training claiming he was no longer able to 
perform the duties necessary to continue his employment due 
to the worsening of his service-connected disabilities.  

3.  The veteran did not cooperate with an adaptive equipment 
assessment to determine whether his service-connected 
disabilities have precluded him from performing his 
employment or that the employment for which he was determined 
rehabilitated was unsuitable on the basis of the veteran's 
specific handicap and capabilities.  


CONCLUSION OF LAW

The criteria for additional VA vocational rehabilitation 
services have not been met.  38 U.S.C.A. §§ 3100, 3111 (West 
2002); 38 C.F.R. §§ 21.40, 21.196, 21.198, 21.283, 21.284, 
21.362, 21.364 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded. 

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Court recently held that 
VA's duties to notify and assist contained in the VCAA are 
not applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable this 
claim.  Id.  

Factual Background

The veteran is a medical doctor, anesthesiologist, who served 
on active duty from January 1984 to June 1986.  In 1986, he 
requested consideration for VA vocational rehabilitation 
benefits due to his service-connected medical disabilities 
affecting his spine and upper extremities.  He was thereafter 
approved for vocational rehabilitation benefits and he 
entered a VA rehabilitation program.  The veteran completed 
twenty months of a graduate degree program in biomedical 
education, and seven months of additional training under 
38 U.S.C.A., Chapter 31, training and rehabilitation for 
veterans with service-connected disabilities.  In 1990, he 
was placed in rehabilitated status, having been selected by 
the Washington, D.C, RO as a rating board specialist.  

By history, his combined disability rating was 80 percent, 
effective from November 1998, and 90 percent, effective from 
November 2002.  Effective from July 2003, his combined 100 
percent disability rating consists of right carpal tunnel 
syndrome, evaluated as 50 percent disabling; left carpal 
tunnel syndrome, evaluated as 40 percent disabling; arthritis 
of the cervical spine, evaluated as 30 percent disabling; 
arthritis of the lumbar spine, evaluated as 30 percent 
disabling; degenerative joint disease of the right shoulder, 
evaluated as 20 percent disabling; degenerative joint disease 
of the left shoulder, evaluated as 20 percent disabling; left 
forearm and wrist scar, evaluated as 10 percent disabling; 
right forearm and wrist scar, evaluated as 10 percent 
disabling; arthritis of the acromioclavicular joint, 
bilaterally, evaluated as noncompensably disabling; and 
degenerative joint disease of the right fifth finger, 
evaluated as noncompensably disabling.  At this time, these 
disabilities are not considered permanent for VA purposes.  

In February 2001, the veteran applied for additional VA 
vocational rehabilitation services asserting that the duties 
required by his employment in the RO as a rating specialist 
aggravated his service-connected disabilities, particularly 
the constant writing and typing required, as well as the 
prolonged sitting, which aggravated his back disorder.  He 
requested that VA sponsor his training at the Maryland 
Institute of Traditional Chinese Medicine to learn 
acupuncture.  Accompanying his request was a letter from the 
Institute notifying him that he had been accepted to a three-
year Master's level program.  

In April 2001, a VA Counseling Psychologist reviewed the 
veteran's records.  Notation was made that the veteran had 
previously undergone VA vocational rehabilitation under 
Chapter 31, and that he had been declared rehabilitated, upon 
his employment as a rating specialist at the RO.  Hence, the 
determination was made that before the veteran could receive 
an additional period of vocational rehabilitation services, 
additional skills training, an assessment needed to be 
accomplished, not of his current skills, but rather an 
assessment of his physical limitations, and the viability of 
adaptive equipment to assist the veteran in continuing his 
current employment position, for which he had been determined 
rehabilitated.  Consideration of additional training would 
take place following completion of the assessment, only if 
the adaptive equipment effort was unsuccessful.  It was also 
felt that an orthopedic evaluation for a chair customized to 
the veteran could provide him some relief in the discomfort 
he was experiencing.  

A VA letter, dated in April 2001, advised the veteran that he 
had previously participated in a VA rehabilitation program 
and, upon employment, had been declared rehabilitated.  The 
letter further noted that a veteran who had been found 
"rehabilitated" may be provided an additional period of 
services, but only if his service-connected disabilities had 
worsened to the extent that the effects of the service-
connected disabilities, considered in relation to other 
facts, precluded him from performing the duties of the 
occupation for which he previously had been found 
rehabilitated.  Hence, based on the veteran's current 
situation, a needs assessment was necessary before a 
determination was made as to whether further skills training 
would be required for employment.  He was notified that he 
was being scheduled for an adaptive equipment assessment.  

The veteran questioned the need for an assessment of his 
limitations, and the viability of any adaptive equipment to 
assist him in continuing his current employment position.  In 
September 2001, the veteran was scheduled to undergo a 
technology assessment to determine if voice recognition 
software would provide another alternative for him to be able 
to do his job without pain from carpel tunnel, arthritis, and 
cervical spine disorders.  During the assessment procedure, 
the adaptive equipment specialist suggested the installation 
of a voice recognition software program on the veteran's 
computer in order to test its effectiveness in assisting the 
veteran in performing his duties of a rating specialist.  The 
veteran refused to have the program installed on his 
computer.  When the suggestion was made that a voice 
recognition template be created on a separate test computer 
for him to try, he refused to participate in the needs 
assessment.  Without the veteran even trying the software, 
the adaptive equipment specialist noted that it was unknown 
what problems might be identified in working with adaptive 
technology solutions because the veteran would not 
participate in the word recognition assessment.  

In October 2001, the veteran agreed to participate in the 
needs evaluation and requested that he be referred back to 
the assessment group for completion of the assessment.  
However, in early January 2002, the veteran again questioned 
the need of the proposed assessment and declined to 
participate in it.  VA letter, dated in mid-January 2002, 
notified him that his unwillingness to participate in the 
assessment constituted a failure to cooperate with his 
rehabilitation program.  Hence, further vocational 
rehabilitation was discontinued.  

The veteran requested an administrative review of the above-
mentioned decision.  An administrative review of the 
entitlement determination was made in February 2002, and the 
veteran was advised that his refusal to comply with the 
requirements and recommendations of the adaptive equipment 
assessment prevented a complete evaluation of his ability to 
maintain his current employment with adaptive technology.  
Without the results of an assessment, VA vocational 
rehabilitation personnel had no evidence that the veteran 
could or could not continue to perform the duties of his 
current employment position, or that additional training was 
needed in order to maintain suitable employment.  The 
administrative review determination letter also advised him 
of his appellate rights.  

In a subsequent VA letter, he was informed of the Decision 
Review Officer's Program and given an opportunity for an 
informal conference, which he canceled.  Rather, he requested 
that a decision be completed based on the evidence of record.  

Analysis

Under Chapter 31, training and rehabilitation for veterans 
with service-connected disabilities, services and necessary 
assistance are to be provided to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.40.  

The purpose of rehabilitated status is to identify those 
cases in which the goals of a rehabilitation program, or a 
program of employment services, have been substantially 
achieved.  A veteran's case shall be assigned to 
"rehabilitated" status when his case meets the criteria for 
rehabilitation, i.e., when he has overcome the employment 
handicap to the maximum extent feasible, and a veteran's case 
will not be removed from rehabilitated status once that 
status has been assigned, unless the determination of 
rehabilitation is set aside for a reason warranting 
reentrance into rehabilitation.  See 38 C.F.R. §§ 21.196, 
21.283.  

A veteran who has been found "rehabilitated" may be 
provided an additional period of training or services only if 
the veteran has a compensable service-connected disability 
and either the current facts, including any relevant medical 
findings, establish that the veteran's service-connected 
disabilities have worsened to the extent that the effects of 
the service-connected disabilities considered in relation to 
other facts preclude him from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated or the occupation for which the veteran 
previously was found rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.  See 38 C.F.R. 
§ 21.284(a).  

As with any rehabilitation program or request for additional 
VA services, the successful development and implementation of 
the program depends on the full and effective participation 
of the recipient, with VA personnel being responsible for 
making a reasonable effort to inform the veteran and assure 
his understanding of any rehabilitation program or request 
for additional VA services.  See 38 U.S.C.A. § 3111; 
38 C.F.R. § 21.362.  When a case manager determines that the 
veteran's conduct and/or cooperation are not in conformity 
with his duty to cooperate, the case manager will discuss the 
situation with the veteran, arrange to assist in resolving 
the problems leading to the veteran's unsatisfactory 
performance, and interrupt the program to allow for more 
intense efforts.  See 38 U.S.C.A. § 3111; § 38 C.F.R. 
§ 21.364.  

When a veteran's conduct or cooperation becomes 
unsatisfactory, services and assistance may be discontinued 
and assigned to "discontinued" status.  See 38 C.F.R. 
§ 21.198(b)(2).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the veteran had undergone VA 
vocational rehabilitation, under Chapter 31, in the late 
1980's, which ultimately resulted in employment at the RO as 
a rating specialist, in 1990.  After ten years employed in 
that capacity, he applied for re-entry into a vocational 
rehabilitation program, asserting that his service-connected 
disabilities had become worse to the point that he no longer 
could perform the duties necessary to effectively do his job.  

Inasmuch as the veteran had received Chapter 31 benefits and 
declared "rehabilitated" for VA purposes, he was advised 
that, before additional training could take place, an 
assessment of his physical limitations had to be undertaken, 
as well as the viability of providing him with adaptive 
equipment, to determine whether he could perform the 
functions needed to accomplish his job as a rating 
specialist.  Should the assessment determine that the veteran 
would not be able to continue as a rating specialist, even 
with the aid of special adaptive equipment, then, and only 
then, would a determination be made as to whether additional 
training, or further skills training, be provided to him in 
order for him to maintain employment.  

In the veteran's case, medical evidence is of record 
pertaining to the severity of his service-connected 
disabilities.  What is not known is whether he is able to 
maintain his employment as a rating specialist given the 
severity of those disabilities.  Pursuant to his request for 
additional vocational rehabilitation services, he was given 
the opportunity to undergo an objective "needs" assessment 
to see if his present employment could be maintained by 
providing him with adaptive equipment, to include the 
installation of voice recognition software on his computer, 
precluding the need for him to type his decisions, a 
customized chair to ease his back complaints, and appropriate 
apparatus for his wrists addressing his bilateral carpal 
tunnel pain.  The veteran refused to cooperate with the needs 
assessment, and so that determination could not be made.  

The Board notes that, if the veteran had cooperated with the 
needs assessment, the results could have determined that 
adaptive equipment could have allowed him to continue in his 
current employment position or, it is also possible, that the 
assessment would have determined that he was not a viable 
candidate for advanced technologies; in which case, 
consideration for additional skills training, and the nature 
thereof, then could have been made.  Inasmuch as the veteran 
was unwilling to participate in the needs assessment by 
refusing even to try to use the voice recognition software, 
the requested assessment was not completed.  Although he 
subsequently agreed to complete the needs assessment, he 
later changed his mind and again questioned the necessity of 
even having such an assessment performed.  

Under the circumstances, without a completed needs 
assessment, a revised rehabilitation plan cannot be 
developed.  Without the veteran's cooperation, an informed 
determination regarding his reentrance into a rehabilitation 
program was not possible.  38 C.F.R. §§ 21.198, 21.284(a), 
21.362, 21.364.  The veteran's request for additional VA 
vocational rehabilitation services is denied.  


ORDER

Entitlement to additional VA vocational rehabilitation 
services is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



